DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-9 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical tracking means” and “non-optical means” and “position information specifying means” in claims 1-9. The non-optical tracking means 22 includes a magnetic tracking system 22A that uses magnetic data to compute three-dimensional position information, and an acceleration tracking system 22B that uses acceleration data to compute three-dimensional position information. The original specifications in paragraphs [0022], [0023], [0038], [0039], discloses -- 
“As illustrated in Figure 2, the position information detection device 14 includes optical tracking means 21 that detects three-dimensional position information at a predetermined spot in the real space by utilizing the camera image from the video camera 18, and non-optical tracking means 22 that detects three-dimensional position information at a predetermined spot in the real space without utilizing the camera image; the optical tracking means 21 is an optical tracking system that includes optical - 15 -local coordinate system defined by three orthogonal axes that take the center of the video camera 18 as the origin. In other words, through the optical markers 24, the optical tracking means 21 is capable of detecting three-dimensional position information about the spot where each optical marker 24 is installed; the processing device 16 includes a computer containing a computational processing component such as a CPU, storage components such as memory and a hard disk, and the like, and a program for causing the computer to function as each means and each unit described hereinafter is installed in the computer; as illustrated in Figure 2, the processing device 16 is provided with a position information specifying means 35 that adjusts detection results from the optical tracking means 21 and the non-optical tracking means 22 and specifies three-dimensional position information about the probe 19 when superimposing a diagnostic image from the diagnostic imaging device 13 onto a desired region of the camera image of the real space, an image capturing means 36 that captures various types of image data obtained by the diagnostic imaging device 13 and the video camera 18, and a composite image generating means 37 that generates a composite image presented to the HMD 11 of each doctor D based on the three-dimensional position information computed by the position information specifying means 35. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical marker detection unit”, “non-optical marker detection unit”, and “recognition state determination unit”, “position information decision unit” and “used information selection unit”  and “optical tracking means” and “non-optical means” and “position information specifying means” in claims 1-9. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications in paragraph [0025], [0038], [0040], [0050], [0054], [0057] discloses – “the processing device 16 includes a computer containing a computational processing component such as a CPU, storage components such as memory and a hard disk, and the like, and a program for causing the computer to function as each means and each unit described hereinafter is installed in the computer” and therefore discloses computer processor that executes functions performed by the cited unit(s). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Reasons for Allowance
Claim 1-9: Claims 1 and 9 recite similar limitations – “a position information detection device that detects position information about a predetermined spot in a real space; and a processing device that generates a composite image in which a separately acquired superimposed image is overlaid onto a desired region in a camera image of the real space captured by a movably placed camera, based on the position information detected by the position information detection device, wherein the position information detection device comprises an optical tracking means that detects the position information by using the camera image, and a non-optical tracking means that detects the position information without using the camera, the optical tracking means comprises a moving optical marker that is affixed to a moving member that specifies the desired region while moving inside the real space according to any operations by a user, the moving optical marker being configured to move as one with the moving member, and an optical marker detection unit that detects position information about the moving optical marker by recognizing an image state of the moving optical marker captured by the camera,- 39 - the non-optical tracking means comprises a non- optical marker affixed to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150366527 A1
US 20210049914 A1
Dorfmüller-Ulhaas, Klaus. "Robust optical user motion tracking using a Kalman filter." (2007).
Amin, Dhiraj, and Sharvari Govilkar. "Comparative study of augmented reality SDKs." International Journal on Computational Science & Applications 5.1 (2015): 11-26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Pinalben Patel/
Examiner, Art Unit 2661